

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.118





 
SETTLEMENT AND GENERAL RELEASE AGREEMENT
 
This Settlement and General Release Agreement (“Agreement”) is made and entered
by and between Roger W. Thomas (“Thomas”) and Mack-Cali Realty Corporation (“the
Company”).
 
WHEREAS Thomas and the Company are parties to a Second Amended and Restated
Employment Agreement entered into as of July 1, 1999 (the “Employment
Agreement”), an Indemnification Agreement, dated October 22, 2002
(“Indemnification Agreement”) and certain other understandings and arrangements
including, without limitation, a Deferred Retirement Compensation Agreement
entered into as of September 12, 2012, a Multi-Year Performance Award Agreement
entered into as of September 12, 2012, an Amended and Restated TSR-Based
Performance Award Agreement each with a Grant Date of January 1, 2013 (all such
other understandings and agreements whether or not itemized herein collectively
are referred to as the “Understandings”); and
 
WHEREAS Thomas has received from the Company certain equity awards including
without limitation shares of restricted common stock of the Company, and/or
units of common stock of the Company (collectively “Awards”); and
 
WHEREAS Thomas has expressed his desire to resign his employment with the
Company and pursue other endeavors; and
 
WHEREAS the Company has determined to accept Thomas’ resignations upon the
following terms and conditions.
 
NOW THEREFORE in consideration of the mutual covenants set forth herein, Thomas
and the Company agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
1. Thomas’ resignation from employment with the Company and from all offices,
positions, directorship, and/or fiduciary responsibilities of any nature or
description with the Company, its affiliates and/or any of their subsidiaries or
any of their employee benefit plans shall be effective as of March 31, 2014 (the
“date of termination”).
 
2. In full and final satisfaction of any amounts due or which could be due
Thomas pursuant to the Employment Agreement, the Understandings, the Awards or
otherwise, it is agreed as follows:
 
(a) The Company will pay Thomas any unpaid annual base salary at the rate
currently in effect accrued or to be accrued through the date of termination;
 
(b) The Company will pay Thomas $2,500,000 (the “Fixed Amount”) in accordance
with Paragraph 2(h);
 
(c) The Company will reimburse Thomas for as yet unreimbursed expenses he may
have incurred prior to March 31, 2014, pursuant to its expense reimbursement
policy, within 60 days following March 31, 2014;
 
(d) Until March 31, 2014, Thomas and his eligible dependents shall continue to
participate as they currently do in the Company’s health, medical, dental and
vision plans.  For the six (6) month period ending on September 30, 2014 and the
four (4) year period beginning on October 1, 2014 (the “Insurance Coverage
Period”), the Company shall continue Thomas’ and his eligible dependents’
participation in the Company’s health, medical, dental and vision plans in which
senior executives of the Company participate on the same terms as such senior
executives participate.  Thereafter, Thomas shall have the right to elect
continuation coverage under Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”), and Sections 601-608 of the Employee Retirement Income
Security Act of 1974, as amended; if, at any time during the Insurance Coverage
Period Thomas and/or his dependents cannot participate in the Company’s medical
plan in active participant status by reason of Internal Revenue Service
disqualification of the tax status of the plan, the Company shall pay Thomas the
cost of securing a policy or policies with substantially similar coverage as
that previously afforded Thomas and/or his dependents for the remaining term of
the Insurance Coverage Period, together with an amount sufficient to fully pay
any tax liabilities incurred by Thomas as a result of this provision (i.e., a
full tax gross up payment).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e) A Multi-Year Performance Award of 41,000 shares to Thomas of Company common
stock will vest on the termination date, and the Company will pay Thomas $73,800
representing dividends on such shares (the “Dividend Payment”) in accordance
with Paragraph 2(h);
 
(f) A TSR-Based Performance Award of 660 performance shares to Thomas will vest
on the termination date for which the Company shall issue to Thomas a total of
33,605 shares of common stock (the “Deferred Shares”), which shall be inclusive
of dividends with respect to such TSR Award, in accordance with Paragraph 2(h);
and
 
(g) The Company will pay Thomas $476,888.24 (the “Deferred Amount”) in
connection with certain Deferred Retirement Compensation Agreement awards in
accordance with Paragraph 2(h).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(h) Promptly following execution of this Agreement, the Company will establish a
“Rabbi Trust” pursuant to a form of agreement substantially similar to the form
that has been used by the Company in similar circumstances.  Immediately
following the establishment of such Rabbi Trust, in order to fund the trust, the
Company will (1) wire transfer to the account designated by the Company with the
consent of Thomas an amount (hereinafter referred to as the “Cash Termination
Payment”) equal to the sum of (A) the Fixed Amount, (B) the Deferred Amount, (C)
the Dividend Payment plus (D) interest on (i) the Fixed Amount, (ii) the
Deferred Amount and (iii) the Dividend Payment, in each case, from March 31,
2014 to the Scheduled Payment Date (as hereinafter defined) at an annual rate
equal to the prime rate (the “Prime Rate”) as set forth in the Eastern edition
of The Wall Street Journal on the business day immediately preceding March 31,
2014 and (2) transfer the Deferred Shares to an account established by the
trustee.  The Cash Termination Payment and the Deferred Shares shall be held in
the Rabbi Trust pursuant to the terms of the agreement to be entered into as set
forth above. No later than the earlier to occur of (X) October 1, 2014 (the
“Scheduled Payment Date”), and (Y) within 10 days following Thomas’s date of
death (such earlier to occur date is hereinafter referred to as the “Actual
Payment Date”), the Company will advise Thomas and the trustee of the required
applicable federal and state income and employment tax withholding at the rates
then in effect (the “Applicable Withholding”) on the Cash Termination Payment
and the Deferred Shares. Upon receiving advice of the Applicable Withholding on
the Cash Termination Payment and the Deferred Shares, the trustee shall pay to
the Company an amount in cash and/or Deferred Shares equal to such Applicable
Withholding, following which the balance of the Cash Termination Payment and the
Deferred Shares shall be released from the trust and paid to Thomas or his
estate, as the case may be. In the event that the Company shall fail to advise
Thomas and the trustee of the Applicable Withholding by the Actual Payment Date,
the trustee shall be authorized to withhold an amount equal to the then
statutory withholding requirements on bonus compensation, pay-over such amount
to the Company in cash and/or Deferred Shares, and release the balance of the
Cash Termination Payment and the Deferred Shares to Thomas. The Company shall
remit such Applicable Withholding (or the amount remitted to the Company by the
trustee should the Company fail to advise the trustee of the Applicable
Withholding as provided above) to the appropriate taxing authorities when the
same is due.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
It is understood and agreed that all payments hereunder shall be subject to all
required deductions and withholdings and that vesting of shares of Company
common stock itemized in 2(e) and 2(f) shall be governed by, except as otherwise
provided herein, the terms and conditions of the respective Awards agreement.
 
3. Thomas understands and agrees that he is receiving compensation, payments
and/or benefits and agreements under this Agreement that are in excess of those
to which he is now, or to which in the future he may be entitled, from the
Company and/or Company Releasees (as defined in Paragraph 5), and that such
compensation, payments and benefits are being provided to him in consideration
of his acceptance and execution of, and in reliance upon his representations in,
this Agreement.  Thomas acknowledges that such consideration is adequate and
satisfactory to him.
 
4.    (a)           Except for the payments and benefits provided for in
Paragraph 2 and Paragraph 4(b) and any 401(k) or other vested benefits due to
Thomas pursuant to the terms and conditions of any employee benefit plan in
which Thomas was a participant on or prior to March 31, 2014 (but not including
the Awards and Understandings), Thomas acknowledges and agrees that he is
entitled to no other compensation, payments, or benefits from the Company and/or
the Company Releasees (as defined in Paragraph 5) of any kind or nature
whatsoever, including, without limitation, pursuant to the Employment Agreement
(other than pursuant to Paragraph 15(a) thereof), pursuant to the
Understandings, pursuant to the Awards, and/or for salary, tips, severance pay,
fringe benefits, vacation pay, bonuses, incentive compensation, sick pay,
insurance, disability insurance, medical benefits, paid or unpaid leave,
severance, vesting of equity awards, performance award or payments or any other
allowance, payment, grant, award or benefit of any nature or description,
provided however that nothing herein shall affect Thomas’ rights pursuant to the
Indemnification Agreement, and rights to indemnification, advancement, defense
or reimbursement pursuant to any applicable D&O policies or any similar
insurance policies, the Company’s amended and restated by-laws as amended or
applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b) Effective April 1, 2014, Thomas and the Company will enter into a Consulting
Agreement for the period April 1, 2014 through and including September 30, 2014
(the “Consulting Period”) for which Thomas shall be compensated in the amount of
$300,000, payable in six equal monthly installments on the last day of each
calendar month throughout the duration, in arrears.  Thomas shall, as a further
condition precedent to receipt of the payments set forth in Paragraphs 2(b) and
2(g) execute a release in form satisfactory to Company counsel releasing any and
all claims Thomas may have against the Company and/or any Company Releasee (as
defined in Paragraph 5) through and including October 1, 2014, on or within 30
days after October 1, 2014. The Consulting Agreement and Release are attached
hereto as Exhibit A.  The parties agree that Thomas shall not be required to
perform services for the Company pursuant to the Consulting Agreement or
otherwise at a level greater than 20% of the average level of services Thomas
provided to the Company during the 36-month period ending on March 31,
2014.  Nothing herein shall prohibit Thomas from rendering services to or being
employed by any other person or entity during the Consulting Period or
thereafter.
 
5.    (a)           In further consideration of the covenants undertaken herein
by the Company, including, without limitation, the payments described in
Paragraph 2 and Paragraph 4(b), Thomas hereby waives, releases and forever
discharges the Company and any of its predecessors, parents, subsidiaries,
affiliates, and related companies, and all of his, its and/or their respective
past and present parents, subsidiaries and affiliates and all of their past and
present employees, directors, officers, members, attorneys, representatives,
insurers, agents, shareholders, successors, and assigns (individually and
collectively “Company Releasees”) from and with respect to any and all legally
waivable claims, grievances, injuries, controversies, agreements, covenants,
promises, debts, accounts, actions, causes of action, suits, arbitrations, sums
of money, attorneys’ fees, costs, damages, or any right to any monetary recovery
or any other personal relief, whether known or unknown, in law or in equity, by
contract, tort or pursuant to federal, state or local statute, regulation,
ordinance or common law, which Thomas now has, ever had, or may hereafter have,
based upon or arising from any fact or set of facts, whether known or unknown to
Thomas, from the beginning of time until the Effective Date of this Agreement,
as defined in Paragraph 18.  Without limiting the generality of the foregoing,
this waiver, release, and discharge includes any claim or right asserted or
which could have been asserted by Thomas against the Company and/or based upon
or arising under any federal, state or local tort, fair employment practices,
equal opportunity, or wage and hour laws, including, but not limited to, the
common law of the State of New York and the State of New Jersey, Title VII of
the Civil Rights Act of 1964, the New York State Human Rights Law, the New York
City Human Rights Law, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, 42 U.S.C. Section 1981, the Equal Pay Act, the
Fair Labor Standards Act, the New York Labor Law, the New Jersey Law Against
Discrimination, the New Jersey Wage and Hour Law, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act and the Employee
Retirement Income Security Act, including all amendments thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Thomas of:  (i) any claim or right that may arise after the
Effective Date of this Agreement, as defined in Paragraph 18; (ii) any claim or
right Thomas may have under this Agreement; (iii) any 401(k) benefits or other
vested benefits due to Thomas pursuant to the terms and conditions of any
Company employee benefit plan in which Thomas was a participant on or prior to
March 31, 2014 (but not the Awards or Understandings); (iv) any claim or right
Thomas may have under Section 15(a) of the Employment Agreement; or (v) any
claim or right Thomas may have pursuant to the Indemnification Agreement, or to
indemnification, advancement, defense or reimbursement pursuant to any
applicable D&O policies or any similar insurance policies, the Company’s amended
and restated by-laws as amended or applicable law.
 
(b)           Thomas represents and affirms that (i) he has not commenced,
maintained, prosecuted, or participated in any complaint, claim or action
against the Company and/or the Company Releasees, in any court or before any
administrative, investigative or arbitral body or agency, (ii) that to the best
of Thomas’ knowledge and belief, there is no outstanding claim or demand for
relief against the Company and/or the Company Releasees by Thomas or any person,
organization, or entity acting on Thomas’ behalf, and (iii) that Thomas will not
in the future commence, maintain, prosecute or participate in any complaint,
claim of any nature or description or action, against the Company or any Company
Releasee for any claim released herein in any court or before any
administrative, investigative or arbitral body or agency.  Notwithstanding the
foregoing, this Agreement does not extend to those rights, which as a matter of
law cannot be waived.
 
(c) In further consideration of the covenants undertaken herein by Thomas, the
Company hereby waives, releases and forever discharges Thomas and his heirs,
representatives, attorneys, agents, successors, and assigns from and with
respect to any and all legally waivable claims, grievances, injuries,
controversies, agreements, covenants, promises, debts, accounts, actions, causes
of action, suits, arbitrations, sums of money, attorneys’ fees, costs, damages,
or any right to any monetary recovery or any other personal relief, whether
known or unknown, in law or in equity, by contract, tort or pursuant to federal,
state or local statute, regulation, ordinance or common law, which the Company
now has, ever had, or may hereafter have, based upon or arising from any fact or
set of facts, whether known or unknown to the Company, from the beginning of
time until the Effective Date of this Agreement, as defined in Paragraph 18,
other than claims that the Company does not know of, or have reason to know of,
for misappropriation of material assets by Thomas.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
6. Neither this Agreement, nor anything contained in it, shall constitute or
shall be used as an admission or as evidence of any liability or wrongdoing
whatsoever by or attributable to the Company or the Company Releasees.  The
Company and the Company Releasees deny any liability whatsoever to Thomas and/or
that it or they have violated any agreement with Thomas, or any duty or
obligation owed him, derived from any source whatever whether statutory,
regulatory, contractual or otherwise.  Neither this Agreement, nor anything
contained in it, shall be introduced in any proceeding in any forum of any
nature or description except to enforce this Agreement or to defend against any
claim relating to the subject matter of the releases contained herein or as
required by court order, subpoena, or other legal process.
 
7. The Parties agree to the issuance of a Press Release regarding Thomas’
departure, in the form annexed hereto as Exhibit B.
 
8.    (a)           Thomas agrees that he will not engage in any wrongful
conduct that is injurious to the Company and its subsidiaries’ officers and
directors’ reputation and interest, including but not limited to, disparaging,
inducing or encouraging others to disparage or bring claims against the Company
and  its subsidiaries’ officers and directors, or making or causing to be made
any statement that is critical of or otherwise maligns the business reputation
of the Company and  its subsidiaries’ officers and directors, except if
testifying truthfully under oath pursuant to any lawful court order or subpoena
(“Required Disclosure”), provided that Thomas shall provide prior notice of a
Required Disclosure as far in advance as reasonably practicable under the
circumstances of a Required Disclosure (unless prohibited by law), so that the
Company may intervene, appear or otherwise object, including by requesting
confidential hearing or treatment at the Company’s sole expense.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b) The Company (through its and its’ subsidiaries’ officers and directors) will
not engage in any wrongful conduct that is injurious to Thomas’ reputation and
interest, including but not limited to, disparaging, inducing or encouraging
others to disparage or bring claims against Thomas, or making or causing to be
made any statement that is critical of or otherwise maligns the business
reputation of Thomas, except pursuant to a Required Disclosure, provided that
the Company shall provide prior notice of a Required Disclosure as far in
advance as reasonably practicable under the circumstances of a Required
Disclosure (unless prohibited by law), so that Thomas may intervene, appear or
otherwise object, including by requesting confidential hearing or treatment at
Thomas’ sole expense.
 
9. If contacted by a prospective employer for a letter or phone reference for
Thomas, the Company will respond as set forth on Exhibit C.
 
10. Thomas will not seek future employment with the Company, provided that the
Consultancy set forth in Paragraph 4(b) shall not be deemed a violation of this
paragraph.
 
11. The rights and obligations of the Parties hereunder shall be construed and
enforced in accordance with, and shall be governed by, the laws of the State of
New Jersey, without regard to principles of conflict of laws.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
12. This Agreement constitutes and contains the entire agreement and
understanding between Thomas and the Company concerning the subject matters
addressed herein and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof.  This is an integrated document.  It is understood and
agreed that except for paragraphs 11, 12, 14 (but solely as Paragraph 14 relates
to Paragraphs 11 and 12), and 15(a) which shall survive according to their
respective terms, the Employment Agreement shall terminate and be null and void
and of no further effect, from on and after April 1, 2014.  In addition, the
Indemnification Agreement is hereby incorporated by reference and shall remain
in full force and effect.
 
13. This Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the efficacy of a signed original.  Photographic and
facsimiled copies of such signed counterparts may be used in lieu of the
originals for any purpose.
 
14. If any provision of this Agreement or the application thereof is held
invalid, such invalidation shall not affect other provisions or applications of
this Agreement and to this end, the provisions of this Agreement are declared to
be severable, provided, however, that if the release provided for in Paragraph 5
or any part thereof is declared or adjudged invalid or unenforceable for any
reason and, as a result, a claim covered by and released in Paragraph 5 (had
Paragraph 5 or part thereof not been declared or adjudged invalid or
unenforceable) is brought by Thomas against the Company, the entire Agreement
shall be a nullity and all consideration provided in this Agreement shall be
repaid by Thomas to the Company.  If the release provided for in Paragraph 5 or
any part thereof is declared or adjudged invalid or unenforceable for any reason
and a claim is brought by or on behalf of the Company against Thomas, the
Company shall indemnify Thomas in connection with such claim.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
15. Each party has cooperated in the drafting and preparation of this
Agreement.  Hence, in any construction or interpretation of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
 
16. This Agreement cannot be modified except in writing signed by all parties.
 
17. Thomas hereby acknowledges:
 
(a) he has been advised to consult with an attorney before signing this
Agreement;
 
(b) he has obtained independent legal advice from an attorney of his choice with
respect to this Agreement, or has knowingly and voluntarily chosen not to do so;
 
(c) he freely, voluntarily and knowingly entered into this Agreement after due
consideration;
 
(d) he has had a minimum of twenty-one (21) days to review and consider this
Agreement;
 
(e) he has a right to revoke this Agreement by notifying Dennis Block, Greenberg
Traurig, LLP, 200 Park Avenue, New York, New York 10166 in writing within seven
(7) calendar days of his execution of this Agreement;
 
(f) In exchange for his waivers, releases and commitments set forth herein,
including his waiver and release of all claims arising under the Age
Discrimination in Employment Act, the payments, benefits and other
considerations that he is receiving pursuant to this Agreement exceed any
payment, benefit or other thing of value to which he would otherwise be
entitled, and are just and sufficient consideration for the waivers, releases
and commitments set forth herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
18. This Agreement shall become effective upon the expiration of the seven (7)
day revocation period provided for in Paragraph 17(e) above.
 
19. This Agreement and Release shall inure to the benefit of and shall be
binding upon the Company and/or the Company Releasees and all their respective
successors and assigns, and any entity with which they may merge or consolidate
or to which they may sell all or substantially all their or its assets, and
Thomas agrees that he may not sell or otherwise assign rights, obligations or
benefits under this Agreement and any attempt to do so shall be void; Thomas
further covenants and agrees that he has not assigned or otherwise transferred
any claim released in this Agreement, in whole or party, to any person or
entity.
 
20. By signing this Agreement, Thomas affirms that he shall return to the
Company all keys, credit cards, if any, ID cards, and beepers, and that he shall
return or destroy any and all original and duplicate copies of all his work
product and of files, calendars, books, records, notes, notebooks, manuals,
computer disks, diskettes, and any other magnetic and other media materials he
has in his possession or under his control which contains confidential or
proprietary information of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
21. The parties agree that the amounts and benefit payable hereunder are either
exempt from or compliant with Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and other guidance promulgated
thereunder (the “Section 409A”), and the parties agree not to take any position
inconsistent with such agreement for any reporting purposes, whether internal or
external, and to cause their affiliates, successors and assigns not to take any
such inconsistent position.  Notwithstanding anything in this Agreement to the
contrary, any payments or benefits due hereunder that constitute non-exempt
“deferred compensation” (as defined in Section 409A) that are otherwise payable
by reason of Thomas’s termination of service will not be paid or provided to
Thomas until Thomas has undergone a “separation from service” (as defined in
Section 409A), which the parties agree shall occur on March 31, 2014. If, and
only if, Thomas is a “specified employee” (as defined in Section 409A) and a
payment or benefit provided for in this Agreement would be subject to additional
tax under Section 409A if such payment or benefit is paid within six (6) months
after Thomas’s separation from service (i.e., September 30, 2014, or six (6)
months after March 31, 2014), then such payment or benefit shall not be paid (or
commence) during the six-month period immediately following Thomas’s separation
from service except as provided in the immediately following sentence. In such
an event, any payment or benefits that otherwise would have been made or
provided during such six-month period and that would have incurred such
additional tax under Section 409A shall instead be paid to Thomas in a lump-sum
cash payment on October 1, 2014 or, if earlier, within 10 days following the
date of Thomas’s death. Thomas’s right to receive any installment payments under
this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment as permitted under Section 409A. If
Thomas is entitled to any reimbursement of expenses or in-kind benefits that are
includable in Thomas’s federal gross taxable income, the amount of such expenses
reimbursable or in-kind benefits provided in any one calendar year shall not
affect the expenses eligible for reimbursement or the in-kind benefits to be
provided in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. Thomas’s right to reimbursement of expenses or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit.
 
[Rest of the page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the dates set for below.
 
Dated: March 1, 2014
/s/ Roger W.
Thomas                                                                  
Roger W. Thomas
           
 
 
 
Dated: March 1, 2014
 
 
THE COMPANY:
Mack-Cali Realty Corporation
 
/s/ Mitchell E. Hersh
By: Mitchell E. Hersh
President and Chief Executive Officer
   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
CONSULTING AGREEMENT
 
Effective April 1, 2014, Roger Thomas (“Thomas”) shall provide consulting
services to Mack-Cali Realty Corporation (“the Company”) for the period April 1,
2014 through and including September 30, 2014 (the “Consulting Period”) for
which Thomas shall be compensated in the amount of $300,000, payable in six
equal monthly installments on the last day of each calendar month throughout the
duration, in arrears.  At the end of the Consulting Period but no later than
October 31, 2014, Thomas shall provide the Company a release in the form
attached hereto in further consideration for, and as a condition precedent to,
receipt of certain payments itemized in that certain Settlement and General
Release Agreement entered as of March 1, 2014.  The parties agree that Thomas
shall not be required to perform services for the Company pursuant to the
Consulting Agreement or otherwise at a level greater than 20% of the average
level of services Thomas provided to the Company during the 36-month period
ending on March 31, 2014.  Nothing herein shall prohibit Thomas from rendering
services to or being employed by any other person or entity during the
Consulting Period or thereafter.
 
 
Mack-Cali Realty Corporation
 
By:                                                                
Name:
Title:
 
Roger Thomas
   

 
 
 


 

 
 
 

--------------------------------------------------------------------------------

 



RELEASE
 
In further consideration of the covenants undertaken pursuant to that Certain
Settlement and General Release Agreement entered as of March 1, 2014
(“Agreement”) by and between Roger Thomas (“Thomas”) and Mack-Cali Realty
Corporation (“the Company”), including, without limitation, the payments
described in Paragraph 2 and Paragraph 4(b) of that Agreement, Thomas hereby
waives, releases and forever discharges the Company and any of its predecessors,
parents, subsidiaries, affiliates, and related companies, and all of his, its
and/or their respective past and present parents, subsidiaries and affiliates
and all of their past and present employees, directors, officers, members,
attorneys, representatives, insurers, agents, shareholders, successors, and
assigns (individually and collectively “Company Releasees”) from and with
respect to any and all legally waivable claims, grievances, injuries,
controversies, agreements, covenants, promises, debts, accounts, actions, causes
of action, suits, arbitrations, sums of money, attorneys’ fees, costs, damages,
or any right to any monetary recovery or any other personal relief, whether
known or unknown, in law or in equity, by contract, tort or pursuant to federal,
state or local statute, regulation, ordinance or common law, which Thomas now
has, ever had, or may hereafter have, based upon or arising from any fact or set
of facts, whether known or unknown to Thomas, from the beginning of time until
the Date of this Release.  Without limiting the generality of the foregoing,
this waiver, release, and discharge includes any claim or right asserted or
which could have been asserted by Thomas against the Company and/or based upon
or arising under any federal, state or local tort, fair employment practices,
equal opportunity, or wage and hour laws, including, but not limited to, the
common law of the State of New York and the State of New Jersey, Title VII of
the Civil Rights Act of 1964, the New York State Human Rights Law, the New York
City Human Rights Law, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, 42 U.S.C. Section 1981, the Equal Pay Act, the
Fair Labor Standards Act, the New York Labor Law, the New Jersey Law Against
Discrimination, the New Jersey Wage and Hour Law, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act and the Employee
Retirement Income Security Act, including all amendments thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Thomas of:  (i) any claim or right that may arise after the
Date of this Release; (ii) any claim or right Thomas may have under the
Agreement; (iii) any 401(k) or other vested benefits due to Thomas pursuant to
the terms and conditions of any Company employee benefit plan in which Thomas
was a participant on or prior to March 31, 2014 (but not including the
Understandings and Awards, as defined in the Agreement); (iv) any claim or right
Thomas may have under Section 15 (a) of the Employment Agreement (as defined in
the Agreement); or (v) any claim or right Thomas may have pursuant to the
Indemnification Agreement (as defined in the Agreement) , or to indemnification,
advancement, defense or reimbursement pursuant to any applicable D&O policies or
any similar insurance policies, the Company’s amended and restated  by-laws as
amended or applicable law.
 


 

 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
PRESS RELEASE
 
[Filed as Exhibit 99.4 to the Company’s Current Report on Form 8-K as filed with
the Securities and Exchange Commission on March 3, 2014]
 

 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT C
 
REFERENCE
 
Roger Thomas capably served the Company as General Counsel and in a number of
other positions over a number of years.  The Company will be please to confirm
specific dates of employment, positions held, and salary following receipt of a
signed release from Mr. Thomas.
 

 
 
 

--------------------------------------------------------------------------------

 
